                 Case 4:19-cv-00001-YGR Document 55 Filed 02/20/20 Page 1 of 3




1    SANDEEP SETH (SBN 195914)
2    ss@sethlaw.com
     SETH LAW OFFICES
3    Two Allen Center
     1200 Smith Street, Suite 1600
4    Houston, Texas 77002
5    Telephone No.: (713) 244-5017
     Facsimile No.: (713) 244-5018
6
     ROBERT J. YORIO (SBN 93178)
7    yorio@carrferrell.com
8    STACEY M. TAM (SBN 292982)
     stam@carrferrell.com
9    CARR & FERRELL LLP
     120 Constitution Drive
10   Menlo Park, California 94025
11   Telephone No.: (650) 812-3400
     Facsimile No.: (650) 812-3444
12
     Attorneys for Defendant and Counterclaimant
13   SENTIUS INTERNATIONAL, LLC
14
15                                   UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17
     ZOHO CORPORATION,                                CASE NO. 4:19-cv-00001-YGR
18
19                      Plaintiff,                    DEFENDANT AND COUNTERCLAIMANT
            v.                                        SENTIUS INTERNATIONAL, LLC’S
20                                                    ADMINISTRATIVE REQUEST PURSUANT
     SENTIUS INTERNATIONAL, LLC                       TO CIVIL LOCAL RULE 7-11 TO EXCEED
21
                                                      PAGE LIMITATIONS GOVERNING BOTH
22                      Defendant.                    PARTIES’ CLAIM CONSTRUCTION REPLY
                                                      BRIEFS
23
24   SENTIUS INTERNATIONAL, LLC,                      DATE:          March 18, 2020
                                                      TIME:          9:30 a.m.
25                      Counterclaimant,              COURTROOM: 1
                                                      JUDGE: Honorable Yvonne Gonzalez Rogers
26          v.

27   ZOHO CORPORATION and ZOHO
     CORPORATION PVT., LTD.
28
                        Counter-Defendants.
                                                    -1-
                   SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO EXCEED PAGE
                         LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
              Case 4:19-cv-00001-YGR Document 55 Filed 02/20/20 Page 2 of 3




1           Pursuant to Civil Local Rule 7-11, Defendant and Counterclaimant Sentius International,
2    LLC (“Sentius”) respectfully submits this request that the Court grant it leave to exceed the page
3    limits specified in Local Rule 7-4(b) for the Claim Construction Reply Brief that Sentius will be
4    filing on February 21, 2020.
5           There are ten (10) terms proposed for construction covering two (2) patents as set forth in
6    the parties’ Joint Claim Construction Chart attached as Appendix B to the Joint Claim
7    Construction and Prehearing Statement filed on January 6, 2020 (Dkt. 49-1). The Reply Brief
8    will address all ten (10) terms across both patents and the intrinsic and extrinsic evidence
9    applicable to each term.
10          This technical analysis will be accompanied by a discussion of the application of a
11   number of patent law principles to the construction of the claim term. The combination of
12   Sentius’ factual analysis and legal argument will cause its Reply Brief to exceed the 15 page
13   limit as set forth in Civil Local Rule 7-4(b). Given the complexity of the technical issues,
14   Sentius respectfully requests the Court to expand the page limitation on its Reply Brief to 19
15   pages. Sentius has raised this issued with counsel for Zoho. Zoho does not oppose Sentius’
16   request to exceed the page limitation requirement and Sentius agrees to a reciprocal increase in
17   the page limitation for Zoho’s Brief from 15 to 19 pages. See accompanying Stipulation and
18   (Proposed) Order submitted in support of this Motion for Administrative Relief.
19
     Dated: February 20, 2020                              Respectfully Submitted,
20
21                                                         CARR & FERRELL LLP

22
                                                           By     /s/ Robert J. Yorio
23
                                                                  ROBERT J. YORIO
24
25                                                         SETH LAW OFFICES

26                                                         By    /s/ Sandeep Seth
27                                                                 SANDEEP SETH
                                                           Attorneys for Defendant and
28                                                         Counterclaimant SENTIUS
                                                           INTERNATIONAL, LLC

                                                     -1-
                  SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO EXCEED PAGE
                        LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
              Case 4:19-cv-00001-YGR Document 55 Filed 02/20/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE
1
2           The undersigned hereby certifies that a true and correct copy of the above and foregoing

3    document has been served on February 20, 2020 to all counsel of record who are deemed to have
4
     consented to electronic service via the Court’s CM/ECF system per Civ. L.R. 5-1(h)(1). Any
5
     other counsel of record will be served by U.S. Mail or hand delivery.
6
7                                                                /s/ Robert J. Yorio
                                                                 ROBERT J. YORIO
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
                 SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO EXCEED PAGE
                       LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
